Case 2:20-cv-00078-JRG Document 50-1 Filed 10/14/20 Page 1 of 2 PageID #: 1119




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
Plaintiff,                                        §       Case No. 2:20-CV-00078-JRG
                                                  §
    v.                                            §       JURY TRIAL DEMANDED
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


  DECLARATION OF GABRIEL A. PEIXOTO IN SUPPORT OF OPPOSITION BY
DEFENDANT HMD GLOBAL OY TO MOTION FOR EXPEDITED DISCOVERY AND
    TO EXTEND TIME TO RESPOND TO MOTION TO TRANSFER VENUE

I, Gabriel A. Peixoto, hereby declare under 28 U.S.C. § 1746:

         1.    I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.    On September 27, 2020, counsel for Cellular Communications Equipment LLC

sent counsel for HMD Global a letter requesting “the following expedited discovery: eight

interrogatories and eight requests for production each to HMD and HMD America, and 25 total

hours of depositions,” including depositions of each declarant and “a 30(b)(6) deposition of both

HMD and HMD America.” The September 27 letter further stated that, “[a]s for timing and

scheduling, CCE proposes that all responses to interrogatories and production of documents in

response to RFPs be provided within fourteen days after service, and that expedited discovery be




                                                –1–
Case 2:20-cv-00078-JRG Document 50-1 Filed 10/14/20 Page 2 of 2 PageID #: 1120




complete within forty-five days. CCE proposes that the deadline to respond to HMD’s venue

motion be fourteen days after expedited discovery closes.”

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

October 14, 2020, in Berkeley, California.



                                                ________________________
                                                Gabriel A. Peixoto




                                              –2–
